UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6768



MICHAEL HITTER,

                                           Petitioner - Appellant,

          versus


GEORGE HAGAN, South Carolina Department of
Corrections, Warden; SOUTH CAROLINA DEPARTMENT
OF CORRECTIONS; SOUTH CAROLINA, Department of
Probation Parole and Pardon,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(2:06-cv-00204-TLW)


Submitted: June 22, 2006                         Decided: July 3, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Hitter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael Hitter, a state prisoner, seeks to appeal the

district      court’s   order    accepting     the      recommendation       of    the

magistrate     judge    and   dismissing    his    28    U.S.C.   §   2254     (2000)

petition as successive.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).           A certificate of appealability will

not   issue    absent   “a    substantial     showing      of   the   denial      of   a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).       We have independently reviewed the record and

conclude      that   Hitter     has   not   made     the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                      - 2 -